the claim. Appellant then petitioned for judicial review, which the district
                  court denied, and this appeal followed.
                              This court's role in reviewing an administrative agency's
                  decision is identical to that of the district court.    Elizondo v. Hood Mach.,
                  Inc., 129 Nev. , 312 P.3d 479, 482 (2013). In particular, this court
                  reviews an administrative agency's factual findings for clear error or an
                  arbitrary abuse of discretion, and will only overturn those findings if they
                  are not supported by substantial evidence.        Id.   Substantial evidence is
                  that which a reasonable person might accept as adequate to support the
                  agency's conclusion. Id. "The burden of proof is on the party seeking to
                  reopen the claim." State Indus. Ins. Sys. v. Hicks, 100 Nev. 567, 569, 688
                  P.2d 324, 325 (1984).
                               Having considered appellant's arguments and the record on
                  appeal, we conclude that substantial evidence supported the appeals
                  officer's determination that appellant failed to establish that the primary
                  cause of his change in circumstances was his industrial injury. 2 Although
                  appellant contends that both physicians who evaluated him opined that
                  the industrial injury was the primary cause of his change in
                  circumstances, the appeals officer gave due consideration to these
                  opinions. Specifically, as for Dr. BaIle's opinion, the appeals officer
                  ordered appellant to undergo an independent medical evaluation because
                  Dr. Balle had not adequately reviewed appellant's medical records in
                  rendering his opinion. And as for Dr. Perry's opinion, the appeals officer
                  noted that Dr. Perry had partially attributed appellant's back pain to

                        2 Becausethis determination was supported by substantial evidence,
                  we need not consider respondents' alternative argument that there was no
                  change in circumstances.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 19474    eo
                areas of appellant's back that were outside the scope of appellant's
                originally accepted claim. Accordingly, the appeals officer was within her
                discretion in determining the amount of weight to give to these opinions.'
                Elizondo, 129 Nev. at , 312 P.3d at 482 (recognizing that this court
                defers to an appeals officer's credibility determinations).
                             Nonetheless, appellant contends that the scope of his initially
                approved claim extended beyond the L5-S1 disc level and that, by
                attributing appellant's pain to areas of his back other than the L5-S1
                level, the appeals officer improperly reconsidered the initial
                compensability of appellant's claim.       See Day v. Washoe Cnty. Sch. Dist.,
                121 Nev. 387, 391, 116 P.3d 68, 70-71 (2005) (explaining that revisiting
                the original decision of what conditions were industrially related is
                improper when evaluating a reopening request). This argument is
                without merit, as appellant has not cited to any documentation in the
                record showing that the scope of his claim extended beyond the L5-S1
                leve1. 4 Therefore, it was not clearly erroneous for the appeals officer to
                characterize the scope of appellant's claim as being limited to the L5-S1
                level. Elizondo, 129 Nev. at , 312 P.3d at 482.
                             Accordingly, substantial evidence supported the appeals
                officer's determination that appellant failed to satisfy his burden that his


                      'The appeals officer was likewise within her discretion when she
                refused to give weight to the clarification that appellant obtained from Dr.
                Perry after the appeals officer's decision had been rendered. Elizondo, 129
                Nev. at 312 P.3d at 482.

                      4 To the contrary, the 1991 PPD award that appellant accepted
                appears to pertain specifically to the L5-S1 level. See NRS 616C.495(2)
                (indicating that a claimant's acceptance of a lump sum payment
                "constitutes a final settlement of all factual and legal issues in the case").


SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 1947A are
                claim should be reopened. Id.; Wright v. State, Dep't of Motor Vehicles, 121
                Nev. 122, 125, 110 P.3d 1066, 1068 (2005) (recognizing that substantial
                evidence may be inferred from a lack of certain evidence); Hicks, 100 Nev.
                at 569, 688 P.2d at 325. We therefore
                            ORDER the judgment of the district court AFFIRMED.




                                                                                          J.
                                                                ering



                                                            Parragiiirren


                                                                                          J.
                                                            Saitta



                cc: Hon. Gloria Sturman, District Judge
                     Janet Trost, Settlement Judge
                     Benson, Bertoldo, Baker & Carter, Chtd.
                     Floyd, Skeren & Kelly
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A